Case: 11-60474     Document: 00511768417         Page: 1     Date Filed: 02/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 27, 2012
                                     No. 11-60474
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHRISTOPHER L. JOHNSON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:02-CR-57-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Following his conviction for one charge of possessing between five and 50
grams of cocaine base with intent to distribute, Christopher L. Johnson, prisoner
# 07372-043, was sentenced to serve 188 months in prison and a five-year term
of supervised release. Johnson filed a motion requesting a nunc pro tunc
judgment that is best construed as arising under 28 U.S.C. § 2241 because it
raised a claim seeking credit towards Johnson’s federal sentence for time
previously spent in state custody. See United States v. Brown, 753 F.2d 455, 456

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60474   Document: 00511768417      Page: 2   Date Filed: 02/27/2012

                                  No. 11-60474

(5th Cir. 1985). The district court denied Johnson’s motion, and he now moves
this court for authorization to proceed in forma pauperis (IFP) on appeal.
      Our review of the record and pertinent authority shows that the district
court, which sentenced Johnson, lacked jurisdiction over Johnson’s § 2241
petition because this petition should have been filed in the district where he was
incarcerated.   See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
Consequently, the district court should have dismissed Johnson’s § 2241 petition
for want of jurisdiction. Johnson’s motion to proceed IFP on appeal is DENIED,
and his appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                        2